DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
Claims 1-20 are being examined in view of the definitions provided within disclosure as “Selected Definitions” on pages 4-11 of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Javaski (CA 2936342 A1).


	Claim 16, Javaski teaches an expandable luggage assembly (100), comprising: 
An upper shell (122); a middle shell (118) removably coupled (120) to the upper shell (122); a lower shell (102) removably coupled to the middle shell (108). (Figs. 1a-1c; Page 5, Lines 4-20; Figs. 7, Lines 9-13)
A plurality of wheels (110) coupled to a base (136) of the lower shell (102). (Figs. 1a-1c; Page 5, Lines 4-7)
 Two handles (Wherein support rods (126) are provided for the user to “pull up” as depicted in Figure 1d), wherein each handle of the two handles (126) comprises: a telescopic shaft (134) coupled to an inner surface of the lower shell (102). (wherein telescopic shaft (134) connects to base (136). (Figs. 1e-1g; 
 Having a portion (134) extending through the upper shell (122). (Wherein Javaski describes a support post disposed in each corner passing through the main luggage shell). (Figs. 1c, 1g; Page 3, Lines 3-14)
A crossbar (126) coupled to the telescopic shaft (134) wherein an upper portion of the upper shell (122) is capable of being coupled (132) to the crossbar (126). (Fig. 1d, Page 6, Lines 9-12)

	Claim 17, Javaski further teaches a first zipper tape (124) coupled to the upper shell (122); a second zipper tape (124) coupled to an upper edge of the middle shell (118) and removably coupled to the first zipper tape (124); 30a third zipper tape (120) coupled to a lower edge of the middle shell (118); 47a fourth zipper tape (120) coupled to the lower shell (102) and (120). (Figs. 1a-1c; Page 5, Lines 4-20; Figs. 7, Lines 9-13)
	
	Claim 19, Javaski further teaches wherein the middle shell (118) is pliable. (wherein Javaski teaches the intermediate expansion luggage shell can be polyester fabric or synthetic leather). (Figs. 1a-1c; Page 5, Lines 22-26)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1-8, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Javaski (CA 2936342 A1), in view of Barker et al. (US 20060000681 A1).

	Claim 1, Javaski teaches an expandable luggage assembly, comprising: an upper shell having a plurality of sidewalls; 
5A lower shell (102) having a plurality of sidewalls (wherein sidewalls (A, B, C, D in Figure 1d) surround the lower shell (102)) removably coupled (120) to one more of the plurality of sidewalls (wherein the zipper is provided along the sidewalls (A, B, C, D in Figure 1d) of each the lower shell (102) and upper shell (122)) of the upper shell (122). (Figs. 1a – 1d, 2-3; Page 5, Lines 4-20, Page 7, Lines 9-13)
A plurality of wheels (110) coupled to the lower shell (102). (Figs. 1a-1c; Page 5, Lines 4-7)
 Two handles (126), each handle (126) of the two handles comprising. (Wherein support rods (126) are provided for the user to “pull up” as depicted in Figure 1d). (Figs. 1a – 1d, 1g; Page 7, Lines 9-13)
 10A first tube (134C) coupled to the crossbar (126) and slidably coupled (wherein it is positioned in orientation to) to the upper shell (122); a second tube (134B) slidably coupled (wherein the first tube (134C) is telescopically engaged with the second tube (134B)) to the first tube (134C) and capable of being abutted (wherein the extended second tube (134B) abuts the plane of the upper shell (122)) against the upper shell (122); a third tube (134A) slidably coupled (wherein the second tube (134B) is telescopically engaged with the third tube (134A))  to the second tube (134B) and coupled to the lower shell (102). (Figs. 1c, 1g; Page 6, Lines 1-12)

	The crossbars (126) of Javaski are not taught being disposed above the upper shell, however Javaski teaches a telescopic handle (116) being disposed above the upper shell (122). (Figs. 1a-1c; Page 5, Lines 4-7)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught by Javaski, and modify the lateral handles to extend beyond the plane of the upper shell as further taught by Javaski. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the lateral handles to be disposed above the upper shell, in order to minimize the quantity of telescoping elements and provide a convenient grip from either side for the user to maneuver the luggage.
	Javaski does not teach a shelf coupled to the upper shell.
	Barker et al. further teaches expandable luggage (10) with a shelf (40) coupled to an upper shell (US in Modified Figure 9 below). (Figs. 1-10; [0062])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught 

    PNG
    media_image1.png
    536
    738
    media_image1.png
    Greyscale


	Claim 2, Javaski further teaches wherein the first tube (134C) extends through the upper shell (122). (Wherein Javaski describes a support post disposed in each corner passing through the main luggage shell). (Figs. 1c, 1g; Page 3, Lines 3-14)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught by Javaski, and provide for a shelf coupled within the upper shell as taught by Barker et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a shelf in the upper compartment in order to compartmentalize and separate storage areas.

	Claim 3, Javaski further teaches wherein the second tube (134B) has a portion 20abutted against an inner surface of the upper shell. (wherein the extended second tube (134B) abuts the plane of the upper shell (122)). (Figs. 1c, 1g; Page 6, Lines 1-12)

	Claim 4, Javaski further teaches wherein the second tube (134B) and the third tube (134A) are disposed between the upper shell (122) and the lower shell (102). (Where the posts are contained within the upper and lower shells, and Javaski describes a support post disposed in each corner of the main luggage shell). (Figs. 1c, 1g; Page 3, Lines 3-14)

	Claim 5, Javaski further teaches wherein the upper shell (122) comprises: an upper portion (upper half of zip fastener (124)); a lower portion (lower half of zip fastener (124)) removably coupled (through zip fastener (124)) to the upper portion (upper half of zip fastener (124)); and an expansion curtain (EC in modified Figure 1c below) coupled to the lower portion (lower half of zip fastener (124)), wherein the expansion curtain (EC in modified Figure 1c below) is crumpled (wherein the expansion curtain is crumpled (described as “foldable” by Javaski) as the upper portion and lower portion are brought together and coupled). (Fig. 1c; Page 5, Lines 22-26; Page 7, Lines 9-13)






    PNG
    media_image2.png
    767
    693
    media_image2.png
    Greyscale










	

	Claim 6, Javaski further teaches wherein the upper shell (122) has a flap (104) that is pliable (wherein Javaski teaches “the top cover is made of the same material as the top luggage shell”, which can be polyester fabric or synthetic leather). (Figs. 1a-1c; Page 5, Lines 22-26; Page 6, Lines 27-29)

	Claim 7, Javaski further teaches where the lower shell further comprises 5a base (136) coupled to an end of the third tube (134A). (Figs. 1e-1g; Page 5, Lines 28-31; Page 6, Lines 1-5)
 
Claim 8, Javaski teaches an expandable luggage assembly, comprising: an upper shell, comprising:
An upper shell (122) having an upper portion (denoted by crossbars (126) at the top of the third telescoping arms (134C)), and 10a lower portion (denoted by crossbars (126) at the bottom of the third telescoping arms (134C)). (Figs. 1c; Page 7, Lines 9-13)
A lower shell (102); a plurality of wheels (110) coupled to a base of the lower shell (102); and two handles (126). (Wherein support rods (126) are provided for the user to “pull up” as depicted in Figure 1d). (Figs. 1a – 1g; Page 5, Lines 4-7; Page 7, Lines 9-13)
Each handle of the two handles comprising: 15a crossbar (126), and a telescopic shaft (134) having a first portion coupled to the crossbar (126) and a second portion coupled to a base (136) of the lower shell (102). (Figs. 1a-1g; Page 5, Lines 28-31; Page 6, Lines 1-5)

	Wherein Javaski does teach retaining fabric loops (132) for securing the crossbars (126). (Fig. 1d, Page 6, Lines 9-12)
	 Javaski does not teach the upper portion having one or more brackets, or a crossbar removably coupled to at least one bracket of the one or more brackets.
	Barker et al. further teaches an upper portion (18) of the upper shell (US in Modified Figure 9 above) having one or more brackets (26), and a crossbar (30) removably coupled to at least one bracket (26) of the one or more brackets (26). (Wherein Barker et al. teaches the extension handle being configured to attach to the handle (26) of the upper shell). (Figs 1-4; [0063]) 

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught by Javaski, and incorporate a bracket for attaching the handle crossbar to the upper shell as taught by Barker et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an attachment bracket for the handle, in order to secure the handle in place while the expandable luggage is in an extended state.

	Claim 13, Javaski further teaches wherein the telescopic shaft (134) of each handle (126) has a portion extending through the upper shell (122). (Wherein Javaski describes a support post disposed in each corner passing through the main luggage shell). (Figs. 1c, 1g; Page 3, Lines 3-14)

	Claim 14, Javaski further teaches expandable luggage (100), further comprising a sleeve (134A) disposed 10around a portion (134B) of each telescopic shaft (134) of each handle (126) of the two handles (126). (Wherein Javaski teaches (134C) being receivable within (134B) and both (134C) and (134B) being receivable within (134A) in telescoping function). (Figs. 1e-1g; Page 6, Lines 1-9)

	Claim 15, Javaski further teaches wherein the upper shell (122) further comprises a lift handle (LH in Modified Figure 1c above).

	Claim 18, Javaski teaches all of the elements of the invention described in claim 16 above except; further comprising one or more shelves 5disposed within the middle shell.
	Wherein Javaski teaches expandable luggage (100) may comprise a middle shell (118). (Figs. 1b-1c; Page 7, Lines 15-22)
	Barker et al. further teaches incorporating shelves (40) into an expandable luggage shell (US in Modified Figure 1 above). (Figs. 1-10; [0062])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught by Javaski, and provide for a shelf coupled within the upper shell as taught by Barker et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a shelf in the upper compartment in order to compartmentalize and separate storage areas.

Claims 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Javaski (CA 2936342 A1), in view of Barker et al. (US 20060000681 A1), and further in view of Fortier (US 20100117499 A1).
	Claim 9, Javaski, modified above, teaches all of the elements of the invention described in claim 8 above except; wherein the shelf is coupled to an inner surface of the upper portion of the upper shell.
	Fortier further teaches expandable luggage assembly (1) wherein the shelf (S in Modified Figure 6 below) is coupled (7) to an inner surface (IS in Modified Figure 6 below) of (UP in Modified Figure 6 below) of the upper shell (US in Modified Figure 6 below, denoted by the expanse of the third telescopic rod (3)). (Figs. 6-7; [0062])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught by Javaski, modified above, and incorporate a shelf attached to the upper portion of the upper shell as taught by Fortier. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an upper shelf attached to the upper portion of an upper shell in order provide for additional compartmentalized storage space within the luggage for the user to arrange and organize its contents.

    PNG
    media_image3.png
    636
    827
    media_image3.png
    Greyscale




	





	Claim 10, Javaski, modified above, teaches all of the elements of the invention described in claim 12 above except; further comprising a shelf coupled to an inner surface of the lower portion of the upper shell.
	Fortier further teaches expandable luggage assembly (1) further comprising a shelf (S in Modified Figure 6 above) coupled to an inner surface (IS in Modified Figure 6 above) of the lower portion (LP in Modified Figure 6 above) of the upper shell (US in Modified Figure 6 above, denoted by the expanse of the third telescopic rod (3)). (Figs. 6-7; [0062])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught by Javaski, modified above, and incorporate a shelf attached to the lower portion of the upper shell as taught by Fortier et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a lower shelf attached to the lower portion of an upper shell in order provide for additional compartmentalized storage space within the luggage for the user to arrange and organize its contents.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Javaski (CA 2936342 A1), in view of Barker et al. (US 20060000681 A1), further in view of Fortier (US 20100117499 A1), and further in view of Caputi (US 20020008125 A1).

	Claim 11, Javaski, modified above, teaches all of the elements of the invention described in claim 12 above except; an expandable luggage assembly further comprising a shelf; 
	Fortier further teaches an expandable luggage assembly (1) further comprising a shelf (5); and a plurality of flexible linking elements (7), wherein flexible linking elements (7) comprise: a first portion (one end of flexible linking element (7)) coupled to the upper portion (UP in Modified Figure 6 above) of the upper shell (1); 30a second portion (another end of flexible linking element (7)) coupled to the shelf (S in Modified Figure 6 above). (Figs. 6-7; [0062])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught by Javaski, modified above, and incorporate shelves suspended by flexible linking elements as taught by Fortier et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to utilize flexible linking elements in order to create a compartmentalized collapsible shelving system within the expandable luggage, enabling the user to collapse the luggage into a smaller profile when not in use.
[AltContent: rect]
	Javaski, modified above, does not teach a strap with a clip buckle coupled to the first portion and the second portion.
	Caputi further teaches a strap (82) with clip buckle fasteners (80, 84) coupled to the first portion (81) and the second portion (83). (Fig. 1; [0170])


	Claim 12, Javaski, modified above, teaches all of the elements of the invention described in claim 12 above except; the expandable luggage assembly further comprising; a first shelf coupled to the lower portion of the upper shell; and a second shelf removably coupled to the first shelf.
	Fortier further teaches a first shelf (S in Modified Figure 6 above) coupled to the lower portion of the upper shell (US in Modified Figure 6 above); and a second shelf (S in Modified Figure 6 above) coupled to the first shelf (S in Modified Figure 6 above). (Figs. 6-7; [0062])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught by Javaski, modified above, and incorporate shelves suspended by flexible linking elements as taught by Fortier et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to utilize flexible linking elements in order to create a compartmentalized collapsible shelving system within the 

	Fortier does not teach the second shelve being removably coupled to the first shelf.
	Caputi further teaches a detachable strap (82) with buckles (80, 84). (Fig. 1; [0170])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught by Javaski, modified above, and substitute the fixed flexible linking elements of Fortier for removeable straps with a buckle as taught by Caputi. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute fixed flexible linking elements of the expandable luggage for straps with buckled ends as taught by Caputi, in order to provide for selectively removable shelves within the luggage, and permit the user to easily choose the quantity and positioning of shelves.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Javaski (CA 2936342 A1), as applied to claim 16 above, in view of Berg (US 2258582 A).

	Claim 20, Javaski, modified above, teaches all of the elements of the invention described in claim 16 above except; wherein the middle shell comprises: 
10a first side; a second side having an aperture; and a grip coupled to the first side and having a portion extended through the aperture.
(118), having a sides (A,B,C,D). (Figs. 1a-1d; Page 5, Lines 14-20)
	Berg further teaches a grip (36) coupled to one side (28) and having a portion (36) extended through the aperture (48). (Figs. 1-2; Page 3, Lines 15-17 (left column))
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to provide for the expandable luggage as taught by Javaski, and incorporate a handle extended through an aperture as taught by Berg. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to improve the second shell by incorporating a handle that extends through an aperture, in order to provide a handle that can be pulled through the aperture and assist the user when maneuvering the wheeled expandable luggage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Taylor (US 9877436 B1), teaches a method of hanging removeable shelves.
Hansborough et al. (US 20160045009 A1), teaches a luggage system with two telescopic extensions.
Libuda (US 9084464 B2), teaches a case having a housing and a sliding tray.
Mathieu et al. (US 20130068579 A1), teaches a telescoping luggage handle and stabilizer.
Salander (US 7232018 B1), teaches a collapsible luggage system.
Wang (US D725399 S), teaches a hanging shelf unit.
Yang (US 2008038371 A1), teaches a luggage bag with removable storage units.
Chang (US 20020125669 A1), teaches a luggage assembly with expandable shells.
Shyr et al. (US 5307908 A), teaches an expandable tote with wheels.
Hulke (US 4295432 A), teaches hanging shelves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JUSTIN CAUDILL/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733